COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


GLADYS ARTOLA

v.   Record No. 3020-96-4                        MEMORANDUM OPINION *
                                                     PER CURIAM
SHOPPERS FOOD WAREHOUSE                             MAY 6, 1997
AND
TRAVELERS INDEMNITY COMPANY
 OF ILLINOIS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Paul Fiscella, on brief), for appellant.

           (Susan A. Evans; Siciliano, Ellis, Dyer &
           Boccarosse, on brief), for appellees.



     Gladys Artola (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that (1)

she sustained only a transient knee injury as a result of her

compensable January 28, 1995 injury by accident; and (2) she was

not disabled from work as a result of the January 28, 1995 injury

by accident.    Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       Rule

5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     So viewed, the evidence established that claimant tripped
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
and fell at work on January 28, 1995, injuring her right knee.

Employer accepted the accident as compensable, but denied that

claimant suffered any disability or anything more than a

transient knee injury.

        On January 30, 1995, claimant sought medical treatment at an

Urgent Care Clinic.    Dr. Tesfazion, the treating physician, noted

bruises on claimant's right knee, tenderness, and decreased range

of motion.    X-rays of claimant's right knee revealed no

abnormalities.    Dr. Tesfazion diagnosed a right knee bruise and

noted no disability from work.    On February 2, 1995, claimant

returned to the clinic.    Dr. Tesfazion noted "good" range of

motion and no tenderness in claimant's right knee.    He diagnosed

a healing right knee bruise, and noted that claimant was not

disabled from work.
        On February 24, 1995, claimant sought treatment from Dr.

William Berman.    At that time, claimant reported she had

sustained a February 19, 1995 work-related injury to her neck and

upper back.    Dr. Berman noted that claimant had sustained four

other injuries, including the January 28, 1995 injury to her

right knee.    However, Dr. Berman did not note any complaints by

claimant concerning her right knee during the February 24, 1995

office visit, nor did his examination reveal any problems with

the knee.    Rather, the February 24, 1995 office visit focused on

claimant's neck and upper back pain and numbness in her hands and

feet.




                                   2
        On May 19, 1995, claimant returned to Dr. Berman.    He noted

that claimant complained of a different problem, this one

concerning the January 28, 1995 injury to her knees.    Claimant

complained of periodic swelling and knee pain, more on the right

than the left.    Dr. Berman diagnosed right knee patellar

tendinitis and bursitis.    He noted that claimant's left knee was

entirely normal.    Dr. Berman prescribed anti-inflammatory

medication, a knee support, and a short course of physical

therapy.    He advised claimant she could continue to work
full-duty as long as she wore the knee support.

        Claimant did not return to Dr. Berman until September 22,

1995.    At that time, she complained of increased knee discomfort

and instability.    Dr. Berman noted that claimant had been excused

from work by Dr. Stark, her neurologist, due to recurrent

dizziness and headaches.    Dr. Berman referred claimant for an MRI

of the right knee, and he advised her that she could perform

light-duty work with certain restrictions.    An MRI of claimant's

right knee, performed on September 22, 1995, revealed "[n]o

evidence of meniscal or ligamentous injury."    Rather, the MRI

showed a "tiny degenerative cyst . . . in the dorsal aspect of

the patella" and "a localized area of fibrous dysplasia."

        On March 1, 1996, Dr. Berman examined claimant once again to

assess the condition of her knees.     Claimant still had

significant complaints of knee pain, particularly when climbing.

Dr. Berman referred claimant for an orthopedic consult to




                                   3
determine if the cyst required surgery.   Dr. Berman opined that

claimant could remain on light-duty work status.

     On April 4, 1996, Dr. Wayne Lindsey examined claimant's

knees upon referral from Dr. Berman.   Dr. Lindsey noted that the

MRI revealed degenerative changes without evidence of meniscal

pathology.   Dr. Lindsey assessed a "[p]robable patellar

chondromalacia aggravated by tight hamstrings."    He recommended

that claimant change medications and start hamstring stretching

exercises.   On April 5, 1996, Dr. Berman continued claimant's

light-duty status with certain restrictions.    On April 25, 1996,

Dr. Lindsey injected claimant's knee, and advised that she could

continue light-duty work from an orthopedic standpoint.
     Based upon this record, the commission found that claimant

failed to prove anything more than a transient right knee injury

as a result of the January 28, 1995 accident.   The commission

awarded claimant medical expenses for the January 30, 1995 and

February 2, 1995 visits to the Urgent Care Clinic.   In so

holding, the commission found as follows:
               There is no reliable medical evidence
          that shows the claimant's present knee
          condition more probably than not results from
          the accident on January 28, 1995. Dr. Berman
          historically notes the date of the accident
          alleged by the claimant, but he does not in
          his reports otherwise even suggest that the
          present knee problems are related to that
          fall. We cannot infer such a relationship
          when the initial medical evidence does not
          show a more serious injury and in light of an
          intervening medical report that is
          inconsistent with claimant's testimony of a
          continuous and significant symptomatic
          injury. In this regard, we consider Dr.



                                 4
          Berman's report of examination on February
          24, 1995 of a head injury that allegedly
          occurred at work five days earlier. Dr.
          Berman historically summarized a number of
          prior accidents and injuries, including one
          on January 28, 1995 "to both knees with
          symptoms more pronounced on the right side."
           The physician then performed a detailed and
          comprehensive physical examination, speaking
          with the claimant in her native Spanish
          language, but recorded no knee problems.


     The commission's findings are amply supported by the initial

medical records, which showed that claimant suffered a bruise to

her right knee of short duration, with no causally-related

disability from work.   On February 2, 1995, claimant's right knee

had good range of motion, no tenderness, and a healing bruise.

After February 2, 1995, claimant did not seek medical treatment

for a knee problem again until May 19, 1995.   Based upon the

totality of the medical records, the commission could reasonably

infer that after May 19, 1995, claimant suffered from a

degenerative condition unrelated to the January 28, 1995 injury

by accident.   "If there is evidence, or reasonable inferences can

be drawn from the evidence, to support the Commission's findings,

they will not be disturbed on review, even though there is

evidence in the record to support a contrary finding."     Morris v.

Badger Powhatan/Figgie Int'l, Inc., 3 Va. App. 276, 279, 348
S.E.2d 876, 877 (1986).

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                                 5